Citation Nr: 1815332	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-24 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypothyroidism.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 2000 to June 2000, from December 2003 to March 2005, and from November 2007 to November 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

Additional relevant evidence was associated with the claims file after the supplemental statement of the case issued in September 2016.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C. § 7105(e) (2012).


FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's hypothyroidism symptoms included fatigability and weight gain.

2.  Throughout the appeal period the Veteran's PTSD symptoms have been manifested by vivid nightmares, loss of sleep, anger and irritability, some memory impairment, and hypervigilance.


CONCLUSIONS OF LAW

1.  Throughout the appeal period the criteria for a 30 percent rating, but not higher, for hypothyroidism have been met.  38 U.S.C. § 1155, 5103, 5107 (2012); 38 C.F.R. § 3.102, 3.321, 4.1, 4.7, 4.119, Diagnostic Code 7903 (2017).

2.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. § 1155, 5103, 5107 (2012); 38 C.F.R. § 3.102, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).

I. Legal Criteria for Increased Ratings

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155 (2012).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).  

Hypothyroidism Rating Criteria

Under38 C.F.R. § 4.119, Diagnostic Code 7903, a 10 percent disability rating is warranted for fatigability or continuous medication required for control.  A 30 percent disability rating is warranted for fatigability, constipation, and mental sluggishness.  A 60 percent disability rating is warranted for muscular weakness, mental disturbance, and weight gain.  A 100 percent disability rating is warranted for cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 heart beats per minute), and sleepiness.

PTSD Rating Criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent disability rating is assigned for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of person appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted where there is a total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name. 

Ratings for mental disorders are assigned according to the manifestations of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

II. Analysis

Hypothyroidism

The Veteran contends that he is entitled to a higher rating for his service-connected hypothyroidism because he has experienced weight gain that he contends, and reports that physicians have told him, is a result of his hypothyroidism.  He has been rated at 10 percent for this disability under 38 C.F.R. § 4.119, Diagnostic Code 7903.

The record reflects VA examinations for this condition in February 2009, July 2011, May 2014, and February 2016.

In his February 2009 VA examination, as a result of his hypothyroidism the Veteran described depression.  However, he did not describe fatigability, sleepiness, tremor, emotional instability, slowing of thought, poor memory, difficulty breathing and difficulty swallowing.  He had no problem tolerating hot or cold weather.  The examiner noted the condition did not affect his body weight and he did not have any heart or gastrointestinal complications resulting from his thyroid condition.  He reported he did not experience any functional impairment from the condition.

In his November 2010 NOD, the Veteran noted that that he mentioned to the February 2009 examiner that he had considerable weight gain since returning from his last deployment and that he attributed this to his lack of energy when it came to working out.  He stated that after weight training or running his muscles became fatigued and sore.  He reported that his primary care physician felt that his weight gain was attributed to his diet alone, but the Veteran noted he had not changed his eating habits from before his excess weight gain.  He noted experiencing considerable fatigue on an almost a daily basis and he felt this was due to his hypothyroidism.  He also highlighted that he had an episode where he experienced vomiting and diarrhea and in the two months since that incident he had experienced two more episode just like it.  He offered the information because it was noted on his examination that he had not reported gastrointestinal complications.

In December 2010 the Veteran noted that his primary care doctor told him that his thyroid had gotten worse and that his medication had been doubled.  His physician also told him that he thought his thyroid condition had contributed to his weight gain.  The Veteran had noticed a difference in his performance at work due to the weight gain, which he stated this was directly related to his hypothyroidism.  In a later December 2010 statement the Veteran again noted that his physician told him that he thought at least a portion of his weight gain was due to hypothyroidism and his medication was doubled.  

The July 2011 examination was merely an opinion.  The examiner opined that the Veteran's increased body mass was less likely than not related to hypothyroidism because the Veteran was being treated with medication.  It was opined that the increased body mass index was more likely related to the Veteran's lifestyle including dietary habits.

An August 2013 statement from the Veteran recounts that he reported to a hospital with severe chest pains early that month.  The doctor told him that it was a vagal response and anxiety attack due to TSH imbalance and that this was the second episode in 45 days where he felt like he was having a heart attack.  He stated he continued to gain weight despite numerous efforts at weight loss and that he was constantly fatigued even though he averaged nine hours of sleep per night.  

The Board notes the May 2014 VA examination indicated a diagnosis of hyperthyroidism.  However, throughout the examination the examiner refers to hypothyroidism, and the record does not reflect the Veteran has ever had a diagnosis of hyperthyroidism.  Therefore, the Board considers this merely an error.  In the examination, the Veteran reported weight gain and progressive fatigue.  Continuous medication was needed for the condition.  The symptoms of the hypothyroidism were noted as fatigability, weight gain, and sleepiness.  It was noted the condition did not affect the Veteran's ability to work.

In his June 2014 substantive appeal, the Veteran stated that his weight gain had been significant since being diagnosed with hypothyroidism.

The February 2016 VA examination noted that there was some thought that the Veteran's weight gain after deployment might be due to hypothyroidism.  However, the examiner stated this was "doubtful" as the Veteran had no other symptoms and no weight loss once the thyroid replacement was underway.  It was noted the Veteran took medication daily.  The examiner noted that the Veteran did not have any findings, signs, or symptoms attributable to the hypothyroid condition.  This examiner opined that it was less likely than not that the Veteran's obesity was secondarily related to a hypothyroid condition as his minor hypothyroidism was chemically identified by lab evaluation but had not been bad enough to cause clinical abnormalities.  It was more likely that the obesity was due to "dietary indiscretion."  The examiner noted that clinically and chemically the Veteran was euthyroid.

In a September 2016 statement, the Veteran remarked that while the nodules in his thyroid were found to be benign, they were significant enough that he could feel them with his hands and they pressed against his vocal cord enough that he chronically lost his voice.

The Board finds that the symptoms of the Veteran's hypothyroidism more closely approximate a 30 percent rating throughout the appeal period, but not higher.  This is so because throughout the appeal period the Veteran has taken daily medication for his condition, he has consistently reported fatigue due to this condition, and the May 2014 VA examiner noted that the symptoms of the hypothyroidism included fatigability.  As for weight gain, the Board finds that the evidence is at least in equipoise as to whether his weight gain is attributable to his hypothyroidism.  The Board notes the various opinions that the weight gain was attributable to the Veteran's diet.  However, the Board finds that this is at least in balance with the Veteran's competent and credible report that his primary care physicians were telling him that the weight gain was due to his hypothyroidism.  Furthermore, the evidence with regard to this issue is at least in equipoise because the May 2014 VA examination noted a symptom of hypothyroidism was weight gain.  As such, the evidence more closely approximates a 30 percent rating throughout the entire appeal period.

A rating higher than 30 percent is not warranted because though the Board acknowledges the statements of the Veteran feeling weakness after weight training and running, none of his VA examinations note muscle weakness as a symptom of his hypothyroidism.  Similarly, mental disturbance was not noted as a symptom.  Additionally, at no time during the appeal period had the evidence shown cold intolerance or bradycardia.  Even acknowledging the sleepiness the Veteran reported and the heart attack-like episodes the Veteran reported, the evidence still more closely approximates a 30 percent rating.  With regard to the heart-attack like symptoms, the Board notes the VA examinations have not noted any cardiovascular involvement due to hypothyroidism. 

Therefore, a 30 percent rating, and no higher, for hypothyroidism is warranted throughout the appeal period.

PTSD

The Veteran has been rated at 50 percent for his PTSD.  His original claim for service connection was granted in an April 2009 rating decision and he was notified of the decision in a letter dated April 27, 2009.  A report of general information reflects that the Veteran via telephone submitted a claim for an increase in on April 30, 2010, or more than one year from the date he was notified of his earlier decision.  As such, the appeal period for the present claim for increase is April 30, 2010, plus the one-year look-back period prior to the filing of this claim.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  He has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.

An August 2009 mental health note showed anger and anxiety being better overall.  His concentration was better with medication.  He was well-groomed; his speech was clear, and his mood euthymic.  His affect was neutral and he had no suicidal or homicidal ideation.  A later August 2009 mental health note showed the Veteran was alert and oriented times four.  His attitude was cooperative, his eye contact good.  His mood was mildly anxious and affect within normal limits as was his psychomotor activity.  His speech was clear, his thought goal-directed, and he denied suicidal and homicidal ideation, delusions, and hallucinations.  His concentration was good.  His memory, insight, and judgment were also good.  A September 2009 mental health note showed essentially the same.  An October 2009 mental health note showed his mood as better with medication.  He had irritability and vivid nightmares.  His energy was ok and his concentration was still not very good.  His anhedonia was noted as 'ok.'  A December 2009 mental health note showed the Veteran's mood as fair or pretty good and his irritability better for the most part.  He had avoidance and vivid nightmares along with 'ok' energy.  His concentration was described as 'not very good.'  He had no hopelessness or suicidal or homicidal ideation.  His anxiety was described as 'better' but with exaggerated startle and hypervigilance.  

A March 2010 mental health note showed his mood and irritability as ok.  He had avoidance and recurrent intrusive thoughts with vivid nightmares.  His energy, concentration, and anhedonia were all ok.  He had social isolations but no hopelessness.  He had no suicidal or homicidal ideation.  He had anxiety and exaggerated startle and hypervigilance.  The same was shown in an April 2010 mental health note.  

The Veteran received his first VA examination for PTSD in May 2010.  He had no hospitalizations for PTSD at the time.  He was on antidepressants.  He had anger problems since 2006 with a severity of up to eight to nine out of ten and had four panic attacks since 2008 with a severity of eight.  They would last ten minutes or so.  He was clean and appropriately dressed at the examination.  His speech was unremarkable, as was his psychomotor activity.  His attitude was cooperative, friendly and attentive and his affect appropriate.  His mood was anxious, happy, good, agitated, and elated.  He had a short attention span.  He was oriented to person, time, and place.  His thought process was unremarkable as well as his thought content.  He had paranoid delusions that were not persistent.  He understood the outcome of behavior and he partially understood that he had a problem.  Sleep impairment was noted in the form of trouble staying asleep, getting seven hours of sleep sometimes but three to four nights he only got two to three hours and was irritable and not well productive afterward.  There were no hallucinations.

No inappropriate behavior was noted and proverbs were interpreted appropriately.  He had no obsessive or ritualistic behavior but had panic attacks.  He had had four panic attacks and the last was in March 2010, and he could not function at all during or immediately after the panic attack.  There were no homicidal or suicidal thoughts noted.  However, his impulse control was noted as poor.  He had episodes of violence in the form of punching doors, punching a bag after which he felt he had failed.  He had problems with activities of daily living with moderate problems with shopping, engaging in sports, and driving, and slight problems in traveling and other recreational activities.  He was easily irritated when he drove.  Remote and recent memory was moderately impaired while immediate memory was normal.  

His PTSD symptoms were recurrent and intrusive distressing recollections including images, thoughts, perceptions, recurrent distressing dreams and acting or feeling as if the traumatic event were recurring.  He also had intense psychological distress at the exposure to internal or external cues.  He had effort to avoid thoughts, feelings, or conversations associated with the trauma.  He had markedly diminished interest or participation in significant activities and a feeling of detachment or estrangement from others.  He had a restricted range of affect.  His symptoms were chronic.  He had nightmares once a week with a severity of seven to eight.  His remissions lasted a day or two and during these times he could communicate with his wife, boss, and coworkers.  At the time of the examination he was currently employed as a technician for the phone company full time.  He had been so for five to ten years.  The problems related to his occupational functioning were being assigned different duties, decreased concentration, increased absenteeism, memory loss, and poor social interaction.  

The Veteran submitted a statement in May 2010.  He stated his anger and anxiety since returning from service had adversely affected his marriage and job.  It had affected his relationship with coworkers and that his anxiety caused him to lose significant amounts of sleep.  He stated that his productivity at work has been drastically diminished.  A May 2010 mental health treatment plan note showed that he and his wife were not getting along and he continued to endorse anxiety when around people.  He denied mania and depression and continuing problems with sleep and decreased energy.  He denied psychosis.  His attitude was cooperative, eye contact good, mood was mildly anxious, affect congruent, and psychomotor activity was within normal limits.  He denied suicidal or homicidal ideation.  He also denied hallucination and his concentration was fair.  

A June 2010 mental health note showed his mood and irritability as usually "ok."  He had avoidance in that he would work by himself and stay away from crowds.  He had recurrent intrusive thoughts about two to three times per week.  He also had vivid nightmares.  His energy, concentration, and anhedonia were each ok.  He had no hopelessness, and no suicidal or homicidal ideation.  He had no psychosis and his anxiety was noted as "about the same."  A July 2010 mental health note showed his mood and irritability as "ok."  He had avoidance in that he would work by himself and avoid crowds; he had the same intrusive thoughts with the same frequency.  He noted vivid nightmares.  His energy, concentration, and anhedonia were ok.  He had no hopelessness and denied suicidal and homicidal ideation.  He had no psychosis and his anxiety was noted as "about the same."

In his November 2010 NOD the Veteran stated that as a result of his severe anger problems he and his wife had had arguments that led to violence.  He noted having several days out of the month where he woke up feeling irritable for no reason at all.  He stated he would get violently angry "at the drop of a hat."  He described incidents of violence at work, punching a computer screen, and becoming so angry that he "blacked out" for a time.  He would have to tell his wife to warn his son not to sneak up on him.  His ability to be around large crowds had vanished.  Knowing that he had to go to a mall would cause anxiety.  He stated that he would have almost no contact with his friends and avoid social functions with his coworkers.  When he got home he stated he would have no desire to do anything.  He felt like there was a fog inside his head that impeded his ability to think clearly, act rationally, and most importantly communicate his problems to other people.  He felt he lost the skills to work around people.  He stated the only way he was able to work was because he worked by himself and rarely had to see his boss or coworkers.  

Another VA examination was conducted in March 2011.  His appearance was casually dressed and his psychomotor activity was unremarkable.  His speech was spontaneous, his attitude cooperative and attentive, but his affect was constricted and his mood depressed.  His attention and orientation were intact.  His thought process and content were unremarkable.  He had no delusions and understood the outcome of behavior.  He understood he had a problem.  He had sleep impairment in that it was not very good.  He would lose three to five hours of a night and it caused irritability the next day.  He reported anxiety was the major reason for his loss of sleep.  He stated he didn't like being around people, he had friends but was not able to associate with them much anymore.  He had no ritualistic behavior.  He had panic attacks occasionally about three to four per year.  He had no suicidal or homicidal thoughts.  He had fair impulse control but had episodes of violence.  He reported two episodes of physical altercations with his wife.  He could maintain hygiene but had no problems with activities of daily living.  His remote memory was mildly impaired but his recent and immediate memory was normal.  He was noted as being currently employed as a technician and left work due to headaches at one point.  

A letter dated August 2011 was submitted from a mental healthcare provider.  It stated that the Veteran was overwhelmed with stress.  He reported depressed mood, frequent crying episodes, severe anxiety, anger, problems concentrating, fatigue, and insomnia.  He had indicators of hypervigilance.  He also reported frequent nightmares and flashbacks which hindered his ability to get sleep.  At the examination he was oriented with casual appearance.  His eye contact was initially intermittent.  His speech was clear but at times delayed with volume increasing depending on what he was saying.  His mood vacillated from anxious, with shaking hands and legs, to depressed with periodic tearfulness noted.  His thoughts were logical and coherent.  Another August 2011 letter noted the Veteran came as a walk-in into the VA mental health facility in Muskogee, Oklahoma.  He noted having trouble with sleep due to nightmares and anxiety.  In September 2011 the Veteran submitted a statement detailing an incident from work.  He stated that in August 2011 due to extreme stress and anger issues he felt himself about to explode.  He felt his anger and anxiety were a large part of his PTSD.  He stated that the last month at work he was unable to function properly to complete his daily tasks due to increased stress and fatigue.

A May 2013 mental health note showed the Veteran again reporting difficulty with sleeping.  He had nightmares two to three times per week.  He would wake up about two hours after falling asleep.  He endorsed problems with anger, yelling, screaming.  He denied road rage and problems at work or legally.  He was dressed appropriately.  He was alert and oriented.  His eye contact was good, mood euthymic, affect within normal limits, psychomotor activity within normal limits, and his speech clear.  His thoughts were goal-directed.  He denied delusions and hallucinations.  His concentration, abstraction, intelligence, fund of knowledge, comprehension, and memory were all good.  He denied suicidal and homicidal ideation.

In his June 2014 VA Form 9 the Veteran noted that he had to take time off work due to stress.  He stated he was out of work for three months for stress-related issues.  He contended that he met the criteria for a higher rating for PTSD.  He noted a constant struggle with impulse control.  He said that unprovoked irritability with periods of violence was the "constant dark side" of his temperament.

The Veteran had another PTSD VA examination conducted in December 2015.  He reported that he continued to struggle with recurrent nightmares three to four times per week that interrupted sleep and lead to increased irritability.  He noted he would wake up sweating and feel tense.  He endorsed avoiding thoughts and situations that triggered trauma reminders.  He also endorsed continued alterations in cognition and mood as well as hyperarousal symptoms.  He stated that his anger and volatility caused most of his problems and that he experienced outbursts on a daily basis that interfered with his ability to interact with others and maintain relationships.  He noted that these outbursts had not changed in frequency or intensity since his previous evaluation.  The examiner described the symptoms as occupational and social impairment with reduced reliability and productivity.

The examination noted the Veteran worked as a technician and had done so for the past 13 years.  In the role the Veteran was able to work by himself with limited contact with others.  The Veteran's symptoms were depressed mood, anxiety, disturbances in motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  During the examination the Veteran was cooperative but appeared highly irritable and angry when speaking about others or when interacting with others during the session.  He reported feeling depressed and angry which was consistent with his presentation.  He denied any suicidal or homicidal ideation, but noted that he had the ability to kill someone when angry.  His thought content was within normal limits.  His thought process was goal-oriented and logical.  There was no evidence of hallucinations or delusions.  Overall, the examiner stated that the Veteran's symptoms and level of functioning appeared stable and consistent in comparison to his evaluation in 2013.  He continued to have daily problems with anger which impacted his current relationships and desire for future relationships.

The Veteran submitted a statement in September 2016.  He noted that he was going on his eighth year of continuous medication for depression.  He stated that he could barely function in society when he took them.  He contended that further proof of the severity of his PTSD was his inability to establish and maintain effective relationships.  He argued that his need to have a job where he worked alone was indicative of his difficulty in adapting to stressful circumstances.  He noted his impaired impulse control.  

The Board finds that throughout the appeal period the Veteran's PTSD symptoms more closely approximated occupational and social impairment with reduced reliability and productivity.  For this reason, a rating in excess of 50 percent is not warranted.  This is so because as early as August 2009 the Veteran experienced anger and anxiety.  He was mildly anxious, though he had vivid nightmares that impaired his sleep.  By December 2009 he continued to have such nightmares while his irritability was better for the most part.  The symptoms remained essentially the same by March 2010, and he endorsed no hopelessness.  The Board notes that at this time the Veteran had hypervigilance and an exaggerated startle.  

By the time of the May 2010 VA examination, the Veteran noted several panic attacks and the irritability and loss of sleep continued.  The Board acknowledges during this period his impulse control was poor and that he had diminished interest in significant activities and a feeling of detachment.  Some memory loss was also noted.  By the time of his May 2010 statements he was continuing to endorse a loss of sleep and anxiety and loss of productivity at work.  This irritability was noted through June 2010 as well as intrusive thoughts.  In November 2010 the Veteran admitted severe anger problems and some incidents of violence.  He noted his ability to be around large crowds had gone away.  The Board notes that he stated he would avoid social functions and he felt his symptoms inhibited his ability to think clearly.  The Veteran's symptoms of anger, anxiety, and irritability essentially remained throughout the rest of the appeal period.  The Veteran at times remarked on the affect his anger had on his relationship and his functioning at work.  The Board also acknowledges the Veteran's absences from work due to stress and anger issues.  Nonetheless, the Board finds that looking at the entire disability picture, the Veteran's symptoms more closely approximated a 50 percent rating, which is warranted for symptoms such as panic attacks, impaired memory, mood disturbance and difficulty with work and social relationships.

A rating higher than 50 percent is not warranted however because despite the Veteran noting his impulse control and anger issues, at no time during the appeal period has the Veteran endorsed suicidal or homicidal ideation.  At all of his treatments and examinations he has been appropriately dressed.  He was at all times oriented properly as well.  At no time did he endorse ritualistic behaviors or near-continuous panic.  The Board notes his reported panic attacks, but the frequency of these panic attacks was less than four per year, and the Board finds this is not "near-continuous."  While the Board notes the Veteran had symptoms of hypervigilance throughout the appeal period, at all times his speech was appropriate.  While he endorsed flashbacks at times, his thought was always noted as goal-directed.  His judgment was noted as good at all times.  While he had trouble with concentration at times, he never endorsed feelings of hopelessness.  He at no point had hallucination or delusions.  While his mood was repeatedly described as anxious throughout the appeal period, the Veteran at no point had psychosis noted and psychomotor activity was within normal limits.

Overall, looking at the entire disability picture throughout the appeal period, the Veteran's symptoms more closely approximated a 50 percent rating.  As such, a rating in excess of 50 percent is not warranted.  

There are no additional expressly or reasonably raised issues presented on the record.


ORDER

A 30 percent rating for hypothyroidism throughout the appeal period is granted, subject to the laws and regulations governing the payment of monetary awards.

A rating in excess of 50 percent for PTSD is denied.  



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


